Title: From Thomas Jefferson to Nathaniel Cutting, 31 March 1793
From: Jefferson, Thomas
To: Cutting, Nathaniel



Sir
Philadelphia. Mar. 31. 1793.

The Department of state, with the approbation of the President of the United States, having confidential communications for Mr. Pinckney, our Minister Plenipotentiary at London, and Colo. Humphreys our Minister Resident at Lisbon, and further services to be performed with the latter, you are desired to take charge of those communications, to proceed with them in the first American vessel bound to London, and from thence, without delay, to Lisbon in such way as you shall find best. After your arrival there, you are appointed to assist Colo. Humphreys, in the character of Secretary, in the business now specially confided to him; and that being accomplished, you will return directly to the US. or receive your discharge from Colo. Humphreys, at your own option.

You are to recieve, in consideration of these services, one hundred dollars a month, besides the reasonable expences of travelling by land and sea (apparel not included) of yourself and a servant: of which expences you are to render account and receive payment, from Colo. Humphreys, if you take your discharge from him, or otherwise from the Secretary of state if you return to this place: and in either case Colo. Humphreys is authorised to furnish you monies on account within the limits of your allowances: which allowances are understood to have begun on the 20th. day of the present month, when you were engaged on this service, and to continue till your discharge or return. You receive here one thousand dollars on account, to enable you to proceed.

Th: Jefferson
Secretary of state

